Citation Nr: 1510590	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-26 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin rash of the feet, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967. The Veteran served in Vietnam from August 1966 to December 1966.   

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO denied service connection for a feet rash.  

In June 2011, the Veteran withdrew his previous hearing request.  See 38 C.F.R. § 20.704 (d). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that while he served in Vietnam he developed a skin rash of the feet, and that the rash has continued to the present time. He also contends that the rash developed due to Agent Orange exposure.

The available VA medical record document that the Veteran has a rash on the feet, including a diagnosis of an ankle rash (November 16, 2009) and a diagnosis of severe tinea pedis (September 1, 2009). Additionally, a November 1966 service treatment record documents that the Veteran received treatment to the feet, in the form of a toenail removal.

Given the Veteran's reports of chronicity of a bilateral foot rash since service, and generally known conditions in Vietnam, the Board finds that a VA examination is necessary to determine whether the Veteran's current foot rash is etiologically related to service, including Agent Orange exposure. 

Also, all unassociated VA medical records should be obtained and associated with the claims file, including from November 2009 to the present. 

The AOJ should further provide the Veteran another opportunity to identify any non-VA healthcare provider who treated him for his claimed foot condition. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should also provide the Veteran an opportunity to identify any non-VA healthcare provider who treated him for his claimed skin condition. After securing any necessary authorization from him, obtain all identified treatment records. All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. The AOJ should obtain unassociated VA treatment records, dated from November 2009 to the present. All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his skin rash of the feet. 

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a) Does the Veteran currently have a skin rash of the right or left foot? 

b) Is it at least as likely as not that any skin rash is related to the Veteran's active service? The examiner should specifically consider the Veteran's report of (i) a skin rash developing in service and (ii) his presumed exposure to Agent Orange. Also, a November 1966 service treatment record documents a toenail removal. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology. An explanation for any opinion offered should be provided.

4. When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence. If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




